Guerry, J.
Where two persons confederate with the mutual intent of committing an assault upon another person, and in pursuance of this purpose one commits the actual assault while the other stands by in a posi-x tion to assist if necessary, and thus aids and abets in the commission of the crime, the latter is guilty equally with the one committing the actual assault, even though he does not inflict a blow on the prosecutor. It is true that the evidence discloses that Knight did not actually assault the prosecutor; yet the jury were authorized to find that he and Ira West-berry, who was jointly indicted with him, conspired to commit an assault on George Arnold, and that in pursuance of such design Westberry provoked a difficulty with Arnold, actually committing an assault on him and that Knight stood by and aided and abetted in the commission of the crime. Therefore a verdict of guilty against both was supported by the evidence. No abuse of discretion appears in the overruling of the motion for new trial based on the general grounds only.

Judgment affirmed.


Broyles, O. J., amd MacIntyre, J., concur.